UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4814


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LEROY THAMES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:11-cr-00015-BO-1)


Submitted:   February 29, 2012            Decided:   March 30, 2012


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Thomas   G.   Walker,   United  States    Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Leroy Thames pled guilty to two counts of being

a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2006).              The statutory maximum sentence for each

count   was     ten     years.        The       district    court     varied       above    the

Guidelines range and imposed a sentence of 240 months.                                 Thames

contends on appeal that the district court committed procedural

error     by     misapplying          U.S.           Sentencing      Guidelines        Manual

§ 5G1.2(d) (2010).         We affirm.

               Thames’ conviction resulted from his attempt to rob a

woman   of      her    purse     in    a    well-frequented           area    of     downtown

Wilmington, North Carolina.                     As the victim and her companions

attempted to subdue him, Thames pulled out a revolver and tried

to   shoot      three    times.            At    Thames’       sentencing      hearing,       a

Wilmington       detective       informed         the    court    that       marks    on    the

bullets   in     Thames’       gun    indicated         that   the    trigger        had   been

pulled, and that the gun fired normally after he cleaned it.

               The    district    court         determined     that    Thames’       advisory

Guidelines range was 110-137 months, capped at 120 months by the

ten-year statutory maximum sentence on each count.                                 The court

decided that a sentence within the range was insufficient to

meet the sentencing goals of 18 U.S.C. § 3553(a) (2006), given

the seriousness of the offense, the fact that one or more people

might have been killed if the handgun had fired, and Thames’

                                                 2
prior convictions for robbery and attempted kidnapping.                           The

court    ascertained    that,    under    § 5G1.2(d),       it    could   impose    a

partially consecutive sentence on one count, but only to the

extent necessary to produce a combined sentence of 137 months.

The court instead decided to vary above the Guidelines range by

imposing fully consecutive sentences to produce a total sentence

of 240 months.

            We review a sentence for reasonableness under an abuse

of discretion standard.          Gall v. United States, 552 U.S. 38, 51

(2007).       This     review    requires      consideration       of     both    the

procedural and substantive reasonableness of a sentence.                         Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

In determining the procedural reasonableness of a sentence, this

court considers whether the district court properly calculated

the   defendant’s     Guidelines    range,       treated    the    Guidelines      as

advisory, considered the 18 U.S.C. § 3553(a) factors, analyzed

any     arguments    presented     by    the     parties,    and     sufficiently

explained the selected sentence.               Gall, 552 U.S. at 51.               No

presumption of unreasonableness attaches to a sentence outside

of the Guidelines range.          Id.    Thames argues on appeal that the

district     court    procedurally       erred    by   incorrectly         applying

§ 5G1.2(d) and imposing a sentence in excess of 137 months.                        In

his view, the court thereby effectively increased his statutory

maximum to 240 months.

                                         3
              Thames is correct that his total Guidelines sentence

was 137 months and that the district court could not, under

§ 5G1.3(d), combine his statutory maximum sentences to achieve a

sentence in excess of 137 months.                 However, the court chose not

to impose a sentence within the Guidelines range and instead

varied above the range pursuant to 18 U.S.C. § 3553(a).                              The

court was not prevented from varying upward by the operation of

§ 5G1.2(d).      No procedural error occurred.

              Thames      does       not        challenge       the      substantive

reasonableness of his sentence.                 To the extent that the issue is

implicitly       raised,      we     conclude        that     the      sentence       is

substantively reasonable when viewed in light of Thames’ past

convictions      for    robbery      and    attempted       kidnapping,      and     his

attempt to shoot one or more people at close range during the

instant offense.         Even if we might weigh the § 3553(a) factors

differently and select a lesser sentence, the district court’s

sentence deserves deference.               See United States v. Jeffery, 631

F.3d   669,    679-80    (4th      Cir.),    cert.    denied,    132    S.   Ct.    187

(2011).

              We therefore affirm the district court’s judgment.                     We

dispense      with     oral   argument       because    the     facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED

                                            4